DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 02 February 2022 amends claims 1, 2, 7, 8, 11-13, 17, 18, and 20. Claims 6 and 16 are cancelled. Claim 21 has been added. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “As noted above, the independent claims have been amended to recite feature of allowable claims. Accordingly, reconsideration and withdrawal of this rejection are respectfully requested.” This argument has been fully considered and is persuasive. The previous rejections have been withdrawn.
Allowable Subject Matter
Claims 1-5, 7-15, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, applicant's reply (2/2/2022) makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 02 February 2022 are persuasive, as such the reasons for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437